DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parodi et al.
	There is disclosed in Parodi a roasting device comprising: a base unit including: a housing 100 defining an upper end (top portion), a lower end (bottom portion) opposite the upper end, and an isolation chamber open to the upper end, a heating element 132 maintained with the housing, a fan 136 maintained within the housing between the heating element and the lower end, a support surface 128 longitudinally spaced from the lower end; and a roasting chamber unit 114 defining a roasting chamber, a leading region 118 and a trailing region 122 terminating at a trailing end; a control .
Claim(s) 1-4, 7, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waligorski.
	There is disclosed in Waligorski a roasting device comprising: a base unit including: a housing 16 defining an upper end (top portion), a lower end (bottom portion) opposite the upper end, and an isolation chamber open to the upper end, a heating element 32 maintained with the housing, a fan 30 maintained within the housing between the heating element and the lower end, a support surface 46 longitudinally spaced from the lower end; and a roasting chamber unit 68 defining a roasting chamber, a leading region (top) and a trailing region (bottom) terminating at a trailing end, the roasting chamber unit further including a tubular container body 72 and a .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parodi et al. or Waligorski in view of Helman et al.
	Helman discloses that it is known in the art to construct the housing of a roasting device with a first transparent glass housing segment 20 supported by a second housing segment 16, wherein a roasting chamber unit 56 is supported within the housing.
.
Allowable Subject Matter
Claims 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art references to Eichler et al. and Camfield et al. are cited for their disclosure of the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINALD ALEXANDER/
Examiner
Art Unit 3761